DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-21 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on applications JP 2020-086100 and JP 2020-086101 filed on 05/15/2020 and 05/15/2020  under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 05/15/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 05/15/2021, 09/13/2021, 09/22/2021 and 09/30/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1-2, 8-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang, US Pub 2011/0093727.
            As to claim 1 [independent], Hwang teaches a non-transitory computer readable storage medium [fig. 1, element 200] storing a support program installed on and executed by a computer in an information processing device [fig. 1, element 200; 0035-0036  Hwang teaches that the client 200 stores various programs in its one or more memories to execute different functions including image processing functions for printer 100], the support program supporting a printer connected to the information processing device [fig. 1, element 200; 0035-0036  Hwang teaches that the client 200 stores various programs in its one or more memories to execute different functions including image processing functions for printer 100 which is communicably connected to the printer 100], the information processing device including a communication interface and an operating system installed therein, a printing program being built in the operating system, the support program, when executed by the computer, causes the information processing device to perform [fig. 1, element 200; 0035-0036  Hwang teaches that the client 200 stores various programs in its one or more memories to execute different functions including image processing functions for printer 100 which is communicably connected to the printer 100]: 
              in a case that a print instruction to execute printing on the printer by using the built-in printing program is issued, at least one of a command outputting process and an outputting instruction process [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode. After, returning to normal mode, the printer 100 has received the print data as a print command or another/second command from the client 200 to execute print processing task for generating the received print data on physical sheet],
              wherein the command outputting process is to output a preceding operation command to the printer via the communication interface before starting transmitting print execution data to the printer [fig. 1, elements 200, 100 & fig. 5, steps 40, 50; 0039, 0082-0084  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039)], the print execution data being based on print data which the operating system generates according to the built-in printing program, the preceding operation fig. 1, elements 200, 100 & fig. 5, steps 40, 50; 0039, 0082-0084  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode], the printer having a function to execute the preceding operation corresponding to the preceding operation command [fig. 1, elements 200, 100 & fig. 5, steps 40, 50; 0039, 0082-0084  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode], 
              wherein the outputting instruction process is to instruct a command transmission program to output the preceding operation command while outputting instruction process designates the printer as an outputting destination, the command transmission program having a function to output the preceding command to the printer which is designated as the outputting destination [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0035, 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode. After, returning to normal mode, then the printer 100 has received the print data as a print command or another/second command from the client 200 to execute print processing task for generating the received print data on physical sheet]. 

            As to claim 2 [dependent from claim 1], Hwang teaches wherein the command outputting process is performed after the operating system completes generating the printing data according to the printing program [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0035, 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode and notified it to the client 200. After, returning to normal mode, then the printer 100 has received the print data as a print command or another/second command from the client 200 to execute print processing task for generating the received print data on physical sheet]. 

            As to claim 8 [dependent from claim 1], Hwang teaches wherein the support program, when executed by the computer, causes the information processing device to further perform an operation reception process to receive a user operation via an input interface included in the information processing device before transmission of the print execution data to the printer starts in a case that the print instruction is issued [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0035, 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode. After, returning to normal mode, then the printer 100 has received the print data as a print command or another/second command from the client 200 to execute print processing task for generating the received print data on physical sheet], 
            wherein the command outputting process is performed after the user operation is received in the operation reception process [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0035, 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode. After, returning to normal mode, then the printer 100 has received the print data as a print command or another/second command from the client 200 to execute print processing task for generating the received print data on physical sheet]. 
             As to claim 9 [dependent from claim 1], Hwang teaches wherein the outputting instruction process includes: 
             designating the printer by using a startup option of the command transmission program [fig. 1, element 200; 0035-0036  Hwang teaches that the client 200 stores various programs in its one or more memories to execute different functions including image processing functions for printer 100]; and 
            instructing the command transmission program to output the preceding operation command by starting up the command transmission program, the command transmission program outputting the preceding operation command to the printer which is designated by the startup option [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039)]. As to claim 10 [dependent from claim 1], Hwang teaches wherein the outputting instruction process includes: 
             a startup process to start up the command transmission program [fig. 1, element 200; 0035-0036  Hwang teaches that the client 200 stores various programs in its one or more memories to execute different functions including image processing functions for printer 100]; and 
             an instruction inputting process to input an outputting instruction into the command transmission program while designating the printer as the outputting destination [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0035, 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode. After, returning to normal mode, then the printer 100 has received the print data as a print command or another/second command from the client 200 to execute print processing task for generating the received print data on physical sheet], 
             wherein in a case that the command transmission program is started and thereafter the outputting instruction is inputted into the started command transmission program, the command transmission program outputs the preceding operation command to the printer designated by the outputting instruction [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039)].             As to claim 11 [dependent from claim 10], Hwang teaches wherein the startup process is performed before the operating system starts generating print data according to the built-in printing program [fig. 1, element 200; 0035-0036  Hwang teaches that the client 200 stores various programs in its one or more memories to execute different functions including image processing functions for printer 100], 
             wherein the instruction inputting process is performed after the operating system completes generating the print data according to the built-in printing program [fig. 1, elements 200, 100 & fig. 5, steps 40-90; 0035, 0039, 0082-0090  Hwang teaches that the client 200 first transmits the command (corresponding to the preceding operation) in which USB data is transmitted prior to send out print data to the printer 100 via the communication interface 120 (see para., 0039). The printer 100, in response to transmitted command from the client 200, performs preliminary process before receiving actual print data from the client 200 which is to return the printer 100 to normal operating mode from the power saving/sleep mode. After, returning to normal mode, then the printer 100 has received the print data as a print command or another/second command from the client 200 to execute print processing task for generating the received print data on physical sheet]. 
                               As to claims 14, 18 [independent], However, the independent claims 14, 18 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 14, 18 would be rejected based on same rationale as applied to the independent claim 1.
       
             As to claim 15 [dependent from claim 14], However, the dependent claim 15 essentially claimed same subject matter as claimed in the dependent claim 2 for/and/with other claim limitations, and are therefore the dependent claim 15 would be rejected based on same rationale as applied to the dependent claim 2.

            As to claim 16 [independent], However, the independent claim 16 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 16 would be rejected based on same rationale as applied to the independent claim 1.

            As to claim 17 [dependent from claim 16], However, the dependent claim 17 essentially claimed same subject matter as claimed in the dependent claim 2 for/and/with other claim limitations, and are therefore the dependent claim 17 would be rejected based on same rationale as applied to the dependent claim 2.

As to claim 19 [dependent from claim 18], However, the dependent claim 19 essentially claimed same subject matter as claimed in the dependent claim 18 for/and/with other claim limitations, and are therefore the dependent claim 19 would be rejected based on same rationale as applied to the dependent claim 18.

            As to claim 20 [dependent from claim 18], However, the dependent claim 20 essentially claimed same subject matter as claimed in the dependent claim 18 for/and/with other claim limitations, and are therefore the dependent claim 20 would be rejected based on same rationale as applied to the dependent claim 18.
Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US Pub 2011/0093727 in view of Yamada, US Pub 2017/0223210 (cited in IDS).
            As to claim 3 [dependent from claim 2], Hwang doesn’t teach wherein the support program, when executed by the computer, causes the information processing device to further perform a preview process after the operating system completes generating the printing data and before the print execution data based on the generated printing data is transmitted to the printer, the preview process being to display an image 
             wherein the command outputting process is performed after the preview process is performed.
             Yamada teaches wherein the support program, when executed by the computer, causes the information processing device to further perform a preview process after the operating system completes generating the printing data and before the print execution data based on the generated printing data is transmitted to the printer [figs. 9-10; 0072-0081  Yamada teaches that the controller 61 of the client 50 causes the display 53 to display/preview the print data before sending out print instruction to the printer 10, and then transmitted the displayed/previewed print data to the printer 10 with the printing instruction], the preview process being to display an image represented by the print execution data on a display included in the information processing device and to receive an instruction indicating whether a printing is performed based on the print execution data [figs. 9-10; 0072-0081  Yamada teaches that the controller 61 of the client 50 causes the display 53 to display/preview the print data before sending out print instruction to the printer 10, and then transmitted the displayed/previewed print data to the printer 10 with the printing instruction], 
             wherein the command outputting process is performed after the preview process is performed [figs. 9-10; 0072-0081  Yamada teaches that the controller 61 of the client 50 causes the display 53 to display/preview the print data before sending out print instruction to the printer 10, and then transmitted the displayed/previewed print data to the printer 10 with the printing instruction].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to perform a preview process after the operating system completes generating the printing data and before sending out the print execution instruction to modify Hwang’s teaching for performing print process by controlling operating unit to perform printing operation in accordance with print instruction information in response to receiving information and terminating pre-printing process. The suggestion/motivation for doing so would have been benefitted to the user to start pre-printing operations according to the preparation instruction information in advance of printing operation when transmission time interval between preparation instruction information and the print instruction information is short.

10.        Claims 12-13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US Pub 2011/0093727 in view of Asai, US Pub 2015/0378654 (cited in IDS).
             As to claims 12, 21 [dependent from claims 1, 18 respectively], Hwang doesn’t teach wherein the outputting instruction process controls the command transmission program to output the preceding operation command in a first communication format while designating the printer as an outputting destination, the first communication form being different from a second communication format in which the print execution data is transmitted.
fig. 1, elements 105a-b; fig. 2a, steps 135, 140 & fig. 2b, step 160, 165; 0009, 0046, 0047, 0062-0063  Asai teaches that the client 100 is outputted first command thru the first communication that can interpreted as the WFD communication 105b, while recognizing the printer 51 as an outputting destination. The WFD communication 105b is different than the wi-fi communication 105a], the first communication form being different from a second communication format in which the print execution data is transmitted [fig. 1, elements 105a-b; fig. 2a, steps 135, 140 & fig. 2b, step 160, 165; 0009, 0046, 0047, 0062-0063  Asai teaches that the client 100 is outputted first command thru the first communication that can interpreted as the WFD communication 105b, while recognizing the printer 51 as an outputting destination. The WFD communication 105b is different than the wi-fi communication 105a].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Asai teaching to use different communication format to send out instruction to the printer to modify Hwang’s teaching for controlling a client device to communicate with other devices, using computer programs having instructions for receiving identification information for identifying printing device using the first wireless communication interface, and received first communication device identification information . The communication target device is selected that is to communicate with the client device.  The suggestion/motivation for 

             As to claim 13 [dependent from claim 12], Asai teaches wherein the outputting instruction process controls the command transmission program to output the preceding operation command while designating the first communication format in which the preceding operation command is to be transmitted [fig. 1, elements 105a-b; fig. 2a, steps 135, 140 & fig. 2b, step 160, 165; 0009, 0046, 0047, 0062-0063  Asai teaches that the client 100 is outputted first command thru the first communication that can interpreted as the WFD communication 105b, while recognizing the printer 51 as an outputting destination. The WFD communication 105b is different than the wi-fi communication 105a].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Asai teaching to use different communication format to send out instruction to the printer to modify Hwang’s teaching for controlling a client device to communicate with other devices, using computer programs having instructions for receiving identification information for identifying printing device using the first wireless communication interface, and received first communication device identification information . The communication target device is selected that is to communicate with the client device.  The suggestion/motivation for doing so would have been benefitted to the user to make sure that the redundancy of .

Allowable Subject Matter
11.          Claims 4-5, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.         The following is an examiner’s statement of reasons for allowance: 
              The dependent claims 4-5 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the support program, when executed by the computer, causes the information processing device to further perform a first determination process before the operating system completes generating the printing data according to the printing program, the first determination determining whether a fist condition is met, the first condition including a condition that execution or non-execution of printing remains undetermined at a time before the operating system completes generating the printing data and the execution or non-execution of printing is determined at a time after the operating system completes generating the printing data, wherein in a case that the first condition is met, the command outputting process is performed after the operating system completes generating the printing data, wherein in a case that the first condition is not met, the command outputting process is performed before the operating system completes generating the printing data. wherein the support program, when executed by the computer, causes the information processing device to further perform a preview process after the operating system completes generating the printing data according to the printing program and before the print execution data based on the generated printing data is transmitted to the printer, the preview process being to display an image represented by the print execution data on a display included in the information processing device and to receive an instruction indicating whether a printing is performed based on the print execution data, wherein in a case that settings to execute the preview process are enabled, determination is made in the first determination process such that the first condition is met, wherein the command outputting process is performed after the preview process is performed”, in combination with all other limitations as claimed.
               The dependent claims 6-7 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the support program, when executed by the computer, causes the information processing device to further perform a second determination process in a case that the print instruction is issued, the second determination process determines whether a second condition is met in a case that the print instruction is issued, the second condition including a condition that the printer which receives the print execution data starts printing after a prescribed condition is met, wherein in a case that the second condition is met, execution of the command outputting process is prohibited regardless of whether the print execution data is transmitted to the printer, wherein in a case that the second condition is not met, the command outputting process is performed before transmission of the print execution data to the printer starts. wherein the support program, when executed by the computer, causes the information processing device to further perform a reception process to receive setting a password correlated with the print execution data, wherein in a case that the password is set, the print execution data to be transmitted to the printer is correlated with the password, wherein the printer has a function to perform printing using the print execution data under the prescribed condition indicating that the password is inputted into the printer in a case that the printer receives the print execution data correlated with the password, wherein in a case that the password is received, determination is made in the second determination process such that the second condition is met”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARIS SABAH/Examiner, Art Unit 2674